             Case 3:19-cv-00499-RS Document 61 Filed 11/04/20 Page 1 of 3




 1   NICHOLAS J. BOOS (SBN 233399)
     nboos@maynardcooper.com
 2   NORMAN LAU (SBN 253690)
     nlau@maynardcooper.com
 3   MAYNARD, COOPER & GALE, LLP
     600 Montgomery Street, Suite 2600
 4   San Francisco, CA 94111
     Telephone: (415) 646-4700
 5   Facsimile: (205) 254-1999
 6   Attorneys for Defendants
     LIBERTY MUTUAL INSURANCE COMPANY and
 7   WEST AMERICAN INSURANCE COMPANY
 8   J. EDWARD KERLEY (SBN 175695)
     DYLAN L. SCHAFFER (SBN 153612)
 9   CHRISTOPHER CARLING (SBN 254166)
     KERLEY SCHAFFER LLP
10   1939 Harrison Street #500
     Oakland, CA 94612
11   Telephone: (510) 379-5801
     Facsimile: (510) 228-0350
12
     Attorneys for Plaintiff
13   NGU HAHN SON, INC. dba: CHO SENTER MARKET
14

15                            UNITED STATES DISTRICT COURT

16                          NORTHERN DISTRICT OF CALIFORNIA

17

18

19   NGU HAHN SON, INC. dba: CHO SENTER )   CASE NO. 3:19-cv-00499-RS
     MARKET, a California Corporation   )
20                                      )   JOINT STIPULATION AND ORDER TO
                  Plaintiff,            )   DISMISS ACTION WITH PREJUDICE
21                                      )
              vs.                       )
22
                                        )
23   LIBERTY MUTUAL INSURANCE           )
     COMPANY, a corporation, WEST       )
24   AMERICAN INSURANCE COMPANY,        )
     and DOES 1 through 20,             )
25                                      )
26                Defendants.           )
                                        )
27                                      )

28
     {05648349.1}
                                         1
      JOINT STIPULATION AND ORDER TO DISMISS ACTION WITH PREJUDICE
               Case 3:19-cv-00499-RS Document 61 Filed 11/04/20 Page 2 of 3




 1          IT IS HEREBY STIPULATED by and between the Plaintiff Ngu Hanh Son, Inc. and

 2   Defendants Liberty Mutual Insurance Company and West American Insurance Company, through

 3   their counsel of record, that the above captioned action shall be, and hereby is, dismissed with

 4   prejudice as to all parties and claims, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

 5   Each party shall bear its own fees and costs.

 6          All signatories listed, and on whose behalf the filing is submitted, concur in this filing’s

 7   content and have authorized the filing.

 8          IT IS SO STIPULATED.

 9   Dated: November 4, 2020                               MAYNARD, COOPER & GALE, LLP

10

11                                                         /s/ Nicholas J. Boos
                                                           NICHOLAS J. BOOS
12
                                                           NORMAN LAU
13                                                         Attorney for Defendants
                                                           LIBERTY MUTUAL INSURANCE COMPANY
14                                                         and WEST AMERICAN INSURANCE
                                                           COMPANY
15

16
     Dated: November 4, 2020                               KERLEY SCHAFFER LLP
17

18

19                                                         /s/ Dylan L. Schaffer
                                                           J. EDWARD KERLEY
20                                                         DYLAN L. SCHAFFER
                                                           CHRISTOPHER CARLING
21                                                         Attorney for Plaintiff
                                                           NGU HAHN SON, INC. dba: CHO SENTER
22                                                         MARKET
23

24

25

26

27

28
     {05648349.1}
                                          2
       JOINT STIPULATION AND ORDER TO DISMISS ACTION WITH PREJUDICE
               Case 3:19-cv-00499-RS Document 61 Filed 11/04/20 Page 3 of 3




 1                                            ORDER
 2          IT IS HEREBY ORDERED that, pursuant to the parties’ Joint Stipulation and Order to
 3   Dismiss Action with Prejudice and Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this action shall be,
 4   and hereby is, dismissed with prejudice in its entirety as to all claims and parties. Each party shall bear
 5   its own attorneys’ fees and costs.
 6          IT IS SO ORDERED.
 7

 8                  November 4, 2020
            DATED: _____________________                    ____________________________________
                                                                 HON. RICHARD SEEBORG
 9                                                           UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     {05648349.1}
                                          3
       JOINT STIPULATION AND ORDER TO DISMISS ACTION WITH PREJUDICE
